Title: Address to the Delaware Nation, 12 May 1779
From: Washington, George
To: Delaware Nation



Head Qrs Middle Brook May the 12: 1779

To the Chief Men, Deputies from the Delaware Nation—
Brothers—
I am happy to see you here. I am glad the long Journey you have made, has done you no harm; and that you are in good health. I am glad also you left All our friends of the Delaware Nation well.
Brothers—
I have read your paper. The things you have said are weighty things, and I have considered them well. The Delaware Nation have shewn their good will to the United States. They have done wisely and I hope they will never repent. I rejoice in the new assurances you give of their friendship. The things you now offer to do to brighten the chain, prove your sincerity. I am sure congress will run to meet you—and will do every thing in their power to make the friendship between the people of those States—and their Brethren of the Delaware nation, last for ever.
Brothers—
I am a Warrior. My words are few and plain; but I will make good what I say. ‘Tis my business to destroy all the Enemies of these States and to protect their friends. You have seen how we have withstood the English for four years; and how their great Armies have dwindled away and come to very little; and how what remains of them in this part of our great Country, are glad to stay upon two or three little Islands—where the Waters and their Ships hinder us from going to destroy them. The English, Brothers, are a boasting people—They talk of doing a great deal; but they do very little. They fly away on their Ships from one part of our Country to another; but as soon as our Warriors get together they leave it and go to some other part. They took Boston & philadelphia—two of our greatest Towns; but when they saw our Warriors in a great body ready to fall upon them—they were forced to leave them.
Brothers.
We have till lately fought the English all alone. Now the Great King of France is become our Good Brother and Ally. He has taken up the Hatchet with us, and we have sworn never to bury it, till we have punished the English and made them sorry for All the wicked things they had in their Hearts to do against these States. And there are other Great Kings and Nations on the other side of the big Waters, who love us and wish us well—and will not suffer the English to hurt us.

Brothers.
Listen well to what I tell you and let it sink deep into your Hearts. We love our Friends—and will be faithful to them—as long as they will be faithful to us. We are sure our Good brothers the Delawares will always be so. But we have sworn to take vengeance on our Enemies—and on false friends. The other day, a handful of our young men destroyed the settlement of the Onondagas. They burnt down all their Houses—destroyed their grain and Horses and Cattle—took their Arms away—killed several of their Warriors and brought off many prisoners and obliged the rest to fly into the woods. This is but the beginning of the troubles which those Nations, who have taken up the Hatchet against us, will feel.
Brothers.
I am sorry to hear that you have sufferred for want of Necessaries—or that any of our people have not dealt justly by you. But as you are going to Congress, which is the great Council of the Nation and hold all things in their hands, I shall say nothing about the supplies you ask. I hope you will receive satisfaction from them. I assure you—I will do every thing in my power to prevent your receiving any further injuries and will give the strictest orders for this purpose⟨.⟩ I will severely punish any that shall break them.
Brothers.
I am glad you have brought three of the Children of your principal Chiefs to be educated with us. I am sure Congress will open the Arms of love to them—and will look upon them as their own Children and will have them educated accordingly. This is a great mark of your confidence and of your desire to preserve the friendship between the Two Nations to the end of time—and to become One people with your Brethren of the United States. My ears hear with pleasure the other matters you mention. Congress will be glad to hear them too. You do well to wish to learn our arts and ways of life and above all—the religion of Jesus Christ. These will make you a greater and happier people than you are. Congress will do every thing they can to assist you in this wise intention; and to tie the knot of friendship and union so fast—that nothing shall ever be able to loose it.
Brothers—
There are some matters about whic⟨h I do not open my Lips, because they belong to Congress, and not to us warriors—You are going to them—they will tell you all you wish to know.
Brothers.
When you have seen all you want to see, I will then wish you a good Journey to Philadelphia. I hope you may find there every thing your hearts can wish, that when you return home you may be able to tell your Nation good things of us—And I pray god he may make your Nation wise and Strong, that they may always see their own⟩ true interest and have courage to walk in the right path; and that they never may be deceived by lies to do any thing against the people of these States, who are their Brothers and ought always to be one people with them.
Go: WashingtonCommander in chief of all the armies in the United States of America
